DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 25-44) in the reply filed on 8/24/2022 is acknowledged.
Claims 45-46, 47-49 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/2022.
Response to Amendment
Claims 1-24, 45-49 are cancelled.
Claims 25-44 are previously presented.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
Regarding claim 1, the layer tool is interpreted as invoking 35 U.S.C. 112(f) in accordance with the specification in [0058] which indicates that it comprises a laser.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32, 36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 32, 36 recites the limitation "the nominal relationship between the plurality of layer definitions, the layer tool and the workpiece layers" in line 2-4.  The only mention of the nominal relationship between the recited information is in [0031] of the as-filed / instant specification which fails to further define the definition / conceptualization of the recited nominal relationship.  One of ordinary skill in the art would NOT recognize the term “nominal relationship” as having an art-recognized, well-understood meaning and would not be able to determine the scope of the claimed subject matter. 
It is unclear from reading the specification, what a nominal relationship is in the context of the information manipulated by the method.  This renders the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b).  Please provide remarks and specifically point out the sections of the specification where the nominal relationship information / data is defined for the method steps.
For the purposes of compact prosecution, Examiner has interpreted that the nominal relationship is the mapping between the layer definitions, layer tool path, and determined properties of the object from the sensor data.  This is consistent with other definitions outside of the art of additive manufacturing but in the artificial intelligence and geometrical / spatial construct arts.  See El-Siblani (CN 101918198) [0059].
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25, 27-31, 35, 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fockelle (DE 10112591).
Regarding claim 25, Fockele discloses: a method of producing a shaped body (see [0001]) using additive manufacturing techniques (see fusing by laser beam of [0001]), the method comprising:
Obtaining a CAD data set (see CAD data or geometric description data of [0002]) representing the workpiece (see object of [0002]) in a plurality of workpiece layers (see cross-sectional pattern of the shaped body assigned to the respective layer of [0002]), wherein the CAD data set includes a plurality of layer definitions (see geometric description data of [0002]);
Producing a defined material layer (see raw material layer of [0002]) of particulate material (see metal particles of [0061]);
Measuring a defined material layer using a first metrology device (see pyrometer sensor 60 of [0072]) from a plurality of metrology devices (see plurality of pyrometer sensors of [0072]) in order to determine individual characteristics (see surface temperature of [0075]) of the defined material layer;
Controlling a layer tool (see infrared laser of [0075] as interpreted in accordance with claim interpretation section, [0001]-[0002]) in accordance with the layer definition ([0002]) from the plurality of layer definitions in order to produce a defined workpiece layer within the defined material layer by selectively solidifying the particulate material of the defined material layer (the data of the geometric description data corresponds to the selective melting / irradiation of the cross-sectional pattern of the shaped body for each respective layer – [0002]);
Measuring the defined workpiece layer using a second metrology device (see radiation pyrometer device of [0031], plurality of pyrometers of [0034] – that the first and second metrology devices are both pyrometers or not is not captured by the current claim construction, as the first metrology device and second metrology device are limited by the last clause of the claim and a pyrometer is a type of non-contact sensor)’
Successively producing (see successively prepared layers of [0001]) further material layers and further workpiece layers of the workpiece on the defined workpiece layer by controlling the layer tool in accordance with further layer definitions (each of the layers necessarily has a layer geometric definition according to [0002]);
Wherein the further layer definitions are generated from the plurality of layer definitions as a function of the individual characteristics of the defined material layer and the defined workpiece layer (see [0014] – the subsequently solidified layer has CAD data or geometric description data derived therefrom of the shaped body and the beam geometry for the adjacent contours of the layer);
Wherein the first metrology device include at least one of a non-contact 3D sensor (pyrometers are a type of non-contact 3D sensor – they generate data in 3D and time regarding the temperature profile of the sensed areas/regions), and wherein the second metrology device includes at least one of a temperature radiation detector (see second pyrometer) configured to detect a temperature distribution (see temperature differences of [0029]) on the defined material layer (at the points currently irradiated of [0029] is within the defined material layer.
Examiner notes that there is no recitation of the dynamic feedback of the sensed information of the metrology devices and the controlling / successively produced layers.  Therefore, the recited subject matter can be met with simple sensing steps and additive manufacturing steps subsequently which are not inter-related.  Examiner recommends more positive recitation of feedback between the sensors and the additive manufacturing steps to overcome this claim interpretation and rejection under prior art considerations.
Regarding claim 27, Fockele discloses: wherein the selectively solidifying the particulate material comprises selectively heating (see [0035] – the Fockele reference expressly recognizes that the pyrometer senses the temperature difference between the temperature between room temperature and fusion temperature of the powder); the defined process temperature is higher than an ambient temperature (see high temperature range of [0035]);
The measuring the defined workpiece layer is carried out while heating the particulate material (see simultaneous heating and motion of the laser beam of [0062], [0034] discloses that the sensors measure the temperature during irradiation) and before the workpiece layer has cooled down to ambient temperature (that the laser is operating at the same time as sensor data is collected is taken as necessarily being before the workpiece layer has cooled down to ambient temperature).
Regarding claim 28, Fockele discloses that the measuring occurred from the start of irradiation ([0048]) which is interpreted as before the particular material reached the defined process temperature (since the sensor data is used for feedback, this must necessarily occur).
Regarding claim 29, Fockele discloses: wherein the measuring of the defined material layer is carried out while the defined material layer is supported on the build platform (see carrier platform 6 of [0047] – Figs. 3 & 8).
Regarding claim 30, Fockele discloses: wherein the measuring the defined material layer comprises determining geometrical characteristics of the defined material layer including at least one of flatness OR roughness (see contour roughness of [0066]).
Regarding claim 31, Fockele discloses: repeating the measuring (see [0069]-[0070] – the sensing is repeated as the temperature feedback is controlled for each layer by the control computer (see closed loop control of [0011]).
Regarding claim 35, Fockele discloses: wherein the workpiece is measured using the metrology devices (interpreted as both the pyrometers – inherent support for the metrology devices) in a manner so as to detect / identify at least one of cracks ([0007] – cracks were determined in hatched line exposure patterns indicating that cracks were measured).
Regarding claim 42, Fockele does disclose: wherein the producing the further material layer comprises at least one of: modifying a movement parameter (see oscillating movement of [0062] of Fockele) of the layer tool relative to the build platform (see build platform 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fockelle (DE 10112591), and further in view of Burris (US 2014/0265049).
Regarding claim 26, Fockele discloses: wherein the first metrology device includes a non-contact 3D sensor (see pyrometer of cited portions – a pyrometer is a type of non-contact sensor as understood by one of ordinary skill in the art before the effective filing date).
Fockele does not disclose: wherein the non-contact 3D sensor is an optical sensor.
In the same field of endeavor of additive manufacturing as Fockelle (see title, abs), Burris discloses: an optical sensor (see optical sensor 140 of [0046]) for feedback to the controller (processor 160).
To add the optical sensor to the feedback loop as in Burris in the additive manufacturing method of Fockele had the benefit that it allowed for the laser diode to maintain fuse site temperatures within a threshold range of a target fuse temperature maintained in the computer file ([0046]).
It would have been obvious to one of ordinary skill in the art to combine the optical sensor in the feedback control loop of Burris in the additive manufacturing method of Fockelle to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the laser diode to maintain fuse site temperatures within a threshold range set in the computer file.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Fockelle (DE 10112591), and further in view of Burns (US 2017/0100894).
Regarding claim 32, Fockele does not disclose: a self-learning database fed by a plurality of in-process measurement results.
In the same field of endeavor of additive manufacturing as Fockele (see title, abs), Burns discloses: use of sensor data (see abs, title) combined with artificial intelligence ([0072]) in control of additive manufacturing processes, where heating rate is controlled ([0076], [0009]).
To add the self-learning control algorithm / database of Burns to the additive manufacturing method of Fockelle had the benefit that it allowed for the improvement of manufacturing tolerances due to spring-back, warping and adhesion ([0007]).  Doing so also improved yield, reduced scrap and re-work ([0008]).
It would have been obvious to one of ordinary skill in the art to combine the self-learning models / database / control algorithms of Burns to the additive manufacturing method of Fockelle to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved manufacturing tolerances due to spring-back, warping and adhesion.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Fockelle (DE 10112591) and further in view of Burns (US 2017/0100894), and Hardee (US 2018/0194075).
Regarding claim 33, Fockele does not disclose: measurement of the final workpiece characteristics after removal of the object from the build platform;
And updating the relationship between the plurality of layer definitions, the layer tool and the workpiece layers produced by the layer tool in response to the final workpiece characteristics.
	In the same field of endeavor of additive manufacturing as Fockelle (see title, abs), Hardee discloses: measurement / scanning of a partially completed 3D object and determination / correction of errors in the manufactured object (abs).  
Examiner notes that the completed workpiece may not necessarily be the final manufactured object but a partially completed object and meet the claimed subject matter regarding the completed workpiece being subjected to error correction in an updated nominal relationship.
	To add the error correction functions of Hardee to the additive manufacturing method of Fockelle had the benefit that it allowed for the reduction of wasted time and materials, thereby reducing costs ([0003]).
	It would have been obvious to one of ordinary skill in the art to add the error determination and correction functions of Hardee to the additive manufacturing method of Fockelle to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the reduction of wasted time and materials, thereby reducing costs.

Claims 34, 36 is rejected under 35 U.S.C. 103 as being unpatentable over Fockelle (DE 10112591) and further in view of Burns (US 2017/0100894), Hardee (US 2018/0194075), and Vora (US 2021/0016509).
Regarding claim 34, Fockele / Burn / Hardee does not disclose: measurement of the final workpiece characteristics after removal of the object from the build platform by a third metrology device (3D scanning head, non-contact 3D scanning head, x-ray computer tomography measuring machine, SEM, and light microscope).
In the same field of endeavor of additive manufacturing methods as Fockelle (see title, abs), Vora discloses: use of SEM (see claim 1) in neural network / machine learning control (see neural network pattern recognition system of claim 1) for processing sensor data (see sensor data of claim 1) in additive manufacturing / layer-wise manufacturing processes (see AM of claim 1).
To add the SEM in neural network additive manufacturing of Vora to the additive manufacturing method of Fockelle had the benefit that it improved surface finish and dimensional accuracy of the manufactured part ([0005]).
It would have been obvious to one of ordinary skill in the art to combine the SEM in the neural network of Vora to the additive manufacturing method of Fockele to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved surface finish and dimensional accuracy of the manufactured part.
Regarding claim 36, the combination Fockele / Burn / Hardee / Vora disclose: updating the nominal relationship between the plurality of layer definitions, the layer tool and work workpiece layers produced by the layer tool in response to measurement results generated using the third metrology device (see neural network pattern updating of claim 1 of Vora).

Claims 37, 39, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Fockelle (DE 10112591), and further in view of Burns (US 2017/01100894), and Propheter-Hinckley (US 2013/0280074).
Regarding claim 37, the combination Fockele / Burns does not disclose: wherein producing the defined material layer comprises distributing the particulate material on at least one of the build platform and a previously produced material layer.
In the same field of endeavor of additive manufacturing as Fockelle (see title, abs), Propheter-Hinckley discloses: distributing powder / particulate material on the build platform (see distribution tool 158 of [0025]; powder 101; and platform 65 of [0016]).
To add the distribution of powder of Propheter-Hinckley to the method of Fockele had the benefit that it allowed for the layer-wise solidification to build up the object to be manufactured and made objects which were lighter and stronger ([0001]).
The combination Fockele / Burns / Propheter-Hinckley disclose: wherein specific material characteristics of the particulate material are determined using a fourth metrology device (see pyrometer of plurality of pyrometers of Fockele); and the specific material characteristics are supplied into the production database in order to refined the nominal relationship (see machine-learning algorithm of abs, [0009] discloses that multi-dimensional arrays of sensor data are used to maintain the temperature of the composite structure during manufacture).
It would have been obvious to one of ordinary skill in the art to combine the powder distribution of Propheter-Hinckley with the additive manufacturing method of Fockele to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the layer-wise solidification to build up the object to be manufactured and made objects which were lighter and stronger.
Regarding claim 39, the combination Fockele / Burns / Propheter-Hinckley discloses: wherein the specific material characteristics are determined prior to the distributing the particulate material (the specific material characteristics are stored on the controller of [0025] before the manufacturing starts – see build file).
Regarding claim 41, the combination Fockele / Burns / Propheter-Hinckley does disclose: wherein the particulate material is selected from the group consisting essentially of (see MPEP 2111.03(III) regarding the patentable weight of the transition phrase consisting essentially of) tool steel (see steel powder of [0043] – [0044] of Fockele – steel powder is taken as an obvious variant of tool steel to one of ordinary skill in the art before the effective filing date).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Fockelle (DE 10112591), and further in view of Burns (US 2017/01100894), Propheter-Hinckley (US 2013/0280074), and Vora (US 2021/0016509).
Regarding claim 38, the combination Fockele / Burns / Propheter-Hinckley does not disclose: wherein the fourth metrology device includes: at least one of a light microscope, an SEM, and an x-ray computer tomography machine.
In the same field of endeavor of additive manufacturing methods as Fockelle (see title, abs), Vora discloses: use of SEM (see claim 1) in neural network / machine learning control (see neural network pattern recognition system of claim 1) for processing sensor data (see sensor data of claim 1) in additive manufacturing / layer-wise manufacturing processes (see AM of claim 1).
To add the SEM in neural network additive manufacturing of Vora to the additive manufacturing method of Fockelle had the benefit that it improved surface finish and dimensional accuracy of the manufactured part ([0005]).
It would have been obvious to one of ordinary skill in the art to combine the SEM in the neural network of Vora to the additive manufacturing method of Fockele to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved surface finish and dimensional accuracy of the manufactured part.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Fockelle (DE 10112591), and further in view of Burns (US 2017/01100894), Propheter-Hinckley (US 2013/0280074), and Barnes (US 2019/0308245).
Regarding claim 40, the combination Fockele / Burns / Propheter-Hinckley does not disclose: wherein the specific material characteristics represent at least one of individual particle size, average particle size, particle homogeneity, particle size distribution, particle aspect ratio, particle density and particle purity.
In the same field of endeavor of additive manufacturing methods as Fockelle (see title, abs), Barnes discloses: wherein the controller uses measured characteristics of the powder to alter process parameters where the particle average sphericity is utilized (a measure of particle aspect ratio – see claim 18).
To measure the particle sphericity as a feedback control as in Barnes in the additive manufacturing method of Fockelle had the benefit that it improved the operating efficiency of the apparatus / method ([0007]).
It would have been obvious to one of ordinary skill in the art to combine the measurement of average particle sphericity of Barnes with the additive manufacturing method of Fockelle to arrive at the claimed invention before the effective filing date because doing so improved the operating efficiency of the method.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Fockelle (DE 10112591), and further in view of Bayer (US 2012/0213659).
	Regarding claim 43, Fockele does not disclose: wherein the producing the further material layers includes ablating excess material from the defined workpiece layer using a subtractive manufacturing technique.
	In the same field of endeavor of additive manufacturing methods as Fockelle (see title, abs), Bayer (US 2012/0213659) discloses: ablation of excess material for removal ([0009]).
	To remove the excess materials of the object as in Bayer in the additive manufacturing method of Fockelle had the benefit that it improved the fineness of the structures ([0009]).
	It would have been obvious to one of ordinary skill in the art to combine the ablation of excess materials for removal of Bayer in the additive manufacturing method of Fockelle to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the fineness of the structure.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Fockelle (DE 10112591), and further in view of Herzog (US 2018/0215103).
	Regarding claim 44, Fockele does not disclose: wherein the measuring at least one of a dimension and a shape of an energy well formed in the defined material layer and any material layers below resulting from an energy beam produced by the layer tool. 
	In the same field of endeavor of additive manufacturing methods as Fockelle (see title, abs), Herzog discloses: a detection device for determining the dimensions / shape of the temperature of the melt pool (detailed description of detection device – see detailed translation of Herzog [0036]).
	To add the determination of the melt pool geometry / heat map of Herzog to the additive manufacturing method of Fockelle had the benefit that it allowed for the detection of defects as the process occurred ([0006], [0023]).
	It would have been obvious to one of ordinary skill in the art to combine the detection device for determining the dimensions / shape of the energy well / thermal profile / heat map as in Herzog in the additive manufacturing apparatus of Fockele to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the detection of defects as the process occurred.
Conclusion
Citation of related, pertinent prior art: White (US 2004/0060639) discloses the use of artificial intelligence in open and closed loop control algorithms for the control of additive manufacturing methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743